Citation Nr: 1235315	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  11-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from March 1951 to March 1954, to include a tour of combat duty in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for residuals of a low back injury.  The Oakland, California, RO retains jurisdiction over the Veteran based on his residency.  

In March 2012, the Board remanded the appeal for further development; the matter is now returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further remand is required to secure an adequate medical opinion; records which were expected from the Veteran which may have obviated the need for further remand have not been received.

In June 2010, a VA examiner opined that the current low back disability was "not caused by service."  He failed to clearly address whether the low back disability was aggravated by service.  He did state that the currently diagnosed degenerative joint disease was consistent with age, but for the Board to interpret this statement as eliminating any role of service in the extent of the disability would impermissibly trespass into formation of a medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

On remand, the examiner must take notice that the occurrence of some low back injury or problems in service, during or as a result of combat, is established.  Service personnel records reveal that the Veteran served in Korea during a period of war; he was awarded the CIB.  He therefore participated in combat with the enemy.  With regard to allegations of injury or events related to combat, where a Veteran's statements are consistent with the facts, circumstances, and hardships of combat service, his statements alone are sufficient to establish the occurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, the law and regulations do not eliminate the need for evidence of a medical nexus; it merely reduces, for Veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected."); Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed.Cir.1994); Clyburn v. West, 12 Vet.App. 296, 303 (1999).  When the combat presumption applies, a "Veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004).  

Although the Veteran has made competent statements to the effect that he has had low back pain since service, the examiner is notified that such reports are not considered credible at this time.  There are no records of treatment or complaints of low back problems for many years since service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Additionally, there is evidence of an intercurrent injury which resulted in a claim and grant of State disability benefits.  VA requested that the Veteran supply these records, or provide appropriate releases to allow VA to obtain them.  He did neither.  VA also requested records or releases for a private treating physician, Dr. La Rochelle, but the Veteran has not replied to the request.  A negative inference may be drawn from this failure; a reasonable conclusion is that the records either would contradict the Veteran's reports of their content, or would document some nonservice-connected incident adverse to the claim.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The absence of any reference to a back problem in service treatment records, and the affirmative finding of no back problems at separation, support the negative inference.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Associate with the claims file updated VA treatment records from the VA Northern California Health Care System, to include all associated clinics and medical centers, as well as any other VA facility identified by the Veteran or in the record, for the period of April 2010 to the present.

2.  Return the claims file to the VA examiner who conducted the June 2010 VA examination.  The examiner must clearly state whether an established low back cumulative wear-and-tear injury in service at least as likely as not aggravated any currently diagnosed low back disability beyond the natural progression.  In other words, whether any currently diagnosed condition is worse than would be expected because of military service.

If the June 2010 VA examiner is not available, the Veteran must be scheduled for a physical examination by another medical professional.  The new examiner must opine as to whether it is at least as likely as not any currently diagnosed low back disability is caused or aggravated by an established cumulative wear-and-tear injury of the low back in service.

For any medical professional rendering an opinion, the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



